Citation Nr: 1702728	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran had active service from December 2005 to September 2008. 

The Veteran testified before the undersigned in a May 2013 Travel Board hearing, the transcript of which is included in the VA paperless claims processing system.

The issue on appeal was previously remanded by the Board in April 2014.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is needed to clarify the Veteran's diagnosis and to obtain a medical opinion as to etiology.  

Service treatment records reflect that the Veteran was diagnosed with low back sprain in September 2007.  X-rays were undertaken to rule/out scoliosis.  X-rays of the lumbar spine showed no scoliosis but noted a narrowing of the L5-S1 disc and questioned whether it was congenital or degenerative.  He was discharged in September 2008.

A May 2009 VA examination diagnosed low back pain with narrowing of the disks and degenerative disc disease at L3-L5 but no opinion was offered as to a relationship, if any, to service.  However, June 2009 X-rays were reportedly normal and the examiner found no skeletal abnormalities and opined that the non-specific complaints were not related to service.  In October 2009, the Veteran was diagnosed with lumbosacral strain but no nexus opinion was offered.

In the most recent May 2014 VA examination, the record continues to be unclear as to the nature of the Veteran's lumbar spine disorder and whether his current complaints are related to service.  On one hand, the examiner diagnosed lumbar disc herniation; on the other hand, checked the "no" box on whether the Veteran had intervertebral disc disease.  It is not clear what, if any, difference there is between disc herniation and disc disease. In addition, the examiner indicated that the objective examination was normal yet described pain on motion, positive straight leg raises on the left, and nerve root involvement.  

The examiner then opined that the Veteran's lumbar spine disorder was less likely than not related to service.  In support of this opinion, the examiner indicated that "symptoms are subjective only.  Objective exam is normal.  There is no objective evidence of a chronic condition. A nexus has not been established."  As the examiner diagnosed lumbar disc herniation, the opinion that there is no evidence of a chronic condition is contradictory and inconsistent with the record. 

Given the inconsistencies in the record, a new examination and medical opinion are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records and associate them with the record. 

2.  Schedule the Veteran for an examination.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the examiner.  The examiner should then address the following:

(a)  List all current diagnoses pertaining to the Veteran's lumbar spine.  

(b)  For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder was incurred in service or is otherwise related to service.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

(c)  All opinions should be accompanied by a rationale.  Specifically, in rendering his/her opinion, the examiner should discuss service treatment records showing complaints and treatment for back pain.  (Note:  A September 2007 service treatment record shows evidence of narrowing of the L5-S1 disc space.  Other service treatment records diagnosed the Veteran with lumbago, lumbar spondylosis at L5-S1, and a lower back sprain).

The examiner should also note that, following service separation, the Veteran was diagnosed with a herniated disc at L5-S1, confirmed by MRI. 

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




